Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Response to Amendment
The Amendment filed 12/13/21 has been entered. Claims 1-12, 17, and 30 have been canceled.  Claims 13, 18-20, 22-24, 29, and 31 have been amended.  Claims 13-16, 18-29, and 31-32 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 9/21/21.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/13/21, with respect to the 112(b) rejection of claims 24-25 have been fully considered and are persuasive.  The 112(b) rejection of claims 24-25 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Walter C. Pledger (Reg. No. 55,540) on 1/4/22.

The application has been amended as follows: 
Claim 24, Line 3 - “a steam turbine; and” has been deleted.

Allowable Subject Matter
Claims 13-16, 18-29, and 31-32 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 13-16, 18-29, and 31-32 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach a steam turbine in which “a main flow path through which a main steam flows is formed, and that is configured to feed the saturated first steam into a wet region in which the main steam in the main flow path is in a wet state” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 13-16, and 18-28.
Additionally, the prior art of record does not teach “wherein the economizer supplies the second water to an evaporator” as within the context of the claimed 
Additionally, the prior art of record does not teach “wherein the economizer is supplied by mixing the second water heated by the heat source other than the exhaust gas and the condensed water” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 31.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        1/4/22